Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 04/12/2021.
Claims 1-20 are pending.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 of US 10,977,417 B2.  
This is a nonstatutory obviousness-type double patent rejection. 
Claims 17-20 of the pending application (17/227,780) are drawn to a method of generating an integrated circuit layout diagram. Claim 1 of US 10,977,417 discloses similar claim limitations as claim 1 of the pending application. 
Re. Claim 16 of US 6,641,053 is also drawn to a method of generating an integrated circuit layout diagram. 
Claim 17 of the pending application ’780 and US patent ‘417 are summarized as below:
#
Current Application (17/227,780)
#
US Patent 10,977,417 
Claim 1

Claim 1

A
A method of generating an integrated circuit (IC) layout diagram, the method comprising:
A
A method of generating an integrated circuit (IC) layout diagram, the method comprising:
B
arranging first and second conductive portions of a first conductive layer at first and second ends of a first transistor channel of a first type;
B
arranging first and second conductive portions of a first conductive layer as first and second source/drains of a first transistor of a first type; the first transistor comprising a gate;
C
arranging third and fourth conductive portions of a second conductive layer at first and second ends of a second transistor channel of a second type overlying the first transistor channel;
C
arranging third and fourth conductive portions of a second conductive layer, overlying the first conductive layer, as first and second source/drains of a second transistor of a second type, the second transistor comprising the gate;
D
partially overlapping the first and third conductive portions on a first side of a gate; partially overlapping the second and fourth conductive portions on a second side of the gate;
D
partially overlapping the first and third conductive portions on a first side of the gate; partially overlapping the second and fourth conductive portions on a second side of the gate;
E
generating the IC layout diagram comprising the first, second, third, and fourth conductive portions.
E
generating the IC layout diagram comprising the first, second, third, and fourth conductive portions. 


Both claims teach a method of generating an integrated circuit layout diagram. Both claims arranging first and second conductive portions of a first conductive layer. Both claims 1 teach arranging third and fourth conductive portions of a second conductive layer. Both claims 1 teach partially overlapping the first and third conductive portions on a first side of a gate; partially overlapping the second and fourth conductive portions on a second side of the gate. Both claims 1 teach generating the IC layout diagram comprising the first, second, third, and fourth conductive portions. The current application ‘780 does not teach first and second source/drains of a transistor. However, the current application ‘780 teaches first and second ends of a transistor channel. The first and second ends of the transistor channel are similar to the first and second source/drains of the transistor. Thus, the above described difference between the claims are obvious variations of each other. Claims 18-20 are rejected under the nonstatutory obviousness-type double patent rejection because of their dependency to claim 17. 

Allowable Subject Matter
		Claims 1, 9, and 17 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the combination of the prior arts fail to disclose:

“a fourth conductive segment; and a gate, wherein the first channel extends through the gate between the first and second conductive segments, the second channel extends through the gate between the third and fourth conductive segments and is aligned with the first channel at a center of the first transistor, the first and third conductive segments extend away from the center of the first transistor in opposite directions, and the second and fourth conductive segments extend away from the center of the first transistor in opposite directions”.

Regarding claim 9, the combination of the prior arts fail to disclose:
“a second gate adjacent to the second and fourth conductive segments; a first conductive trace overlying the first and second conductive segments and the first and second gates; a first via positioned between the first conductive segment and the first conductive trace; a second conductive trace overlying the fourth conductive segment and the second gate; and a second via positioned between the fourth conductive segment and the second conductive trace, wherein the first conductive segment is coupled to the fourth conductive segment through the first and second vias and the first and second conductive traces”

Regarding claim 17, the combination of the prior arts fail to disclose:
“arranging third and fourth conductive portions of a second conductive layer at first and second ends of a second transistor channel of a second type overlying the first transistor channel; partially overlapping the first and third conductive portions on a first side of a gate; partially overlapping the second and fourth conductive portions on a second side of the gate; and generating the IC layout diagram comprising the first, second, third, and fourth conductive portions”

Claims 2-8, 10-16, and 18-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851